DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 2/6/2020.  
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Priority
Applicant's claim for benefit of Patent Application Serial No. 16/415,896 filed 5/7/2019 has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statement received 2/6/2020 has been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,592,961. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The recitation of vehicle in U.S. Patent No. 10,592,961 teaches the “product” of the instant application and the chat interface of U.S. Patent No. 10,592,961 teaches the “graphical interface” of the instant application.




Claim Objections
Claims 32-33 and 40 are objected to because of the following informalities:  

Claims 32 and 33 recite “wherein, in the determining the percentage of the candidate set…” However, the preceding claim language recites “determining a respective percentage of the candidate set possessed by each product characteristic.”  Subsequently, the limitation should likely recite “wherein, in the determining the respective percentage of the candidate set” in order to be consistent with the preceding claim language.
Claim 40 recites “determining a respective percentage of the candidate set-possessed by each product characteristic.”  This limitation appears to have a typographical error and “set-possessed” should likely read “set possessed.”

Appropriate correction is required.



		


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 30-34, 37-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantel et al. (U.S. Publication No. 2014/0282704 A1) in view of Somaiya et al. (U.S. Pub. No. 2016/0048897 A1).

Claim 21
Pantel discloses a search system that automatically generates questions to refine an underspecified query.  Pantel discloses:
A computer-implemented method for determining a product recommendation based on user interaction, the method being performed by a computer system (Pantel [0026] FIG. 1) and comprising: 
initiating a graphical interface enabling a user of a user device to communicate via the graphical interface displayed on the user device, the graphical interface being executed by the computer system (Pantel [0027] Portable computing device 112 may provide a user interface through which user 110 may input a query. That query may be communicated to server 150, which may be ; 
determining a set of product characteristics represented in a candidate set of products (Pantel [0019] Identifying attribute values characterizing items in the database; Pantel [0020] Identifying useful attribute values may be performed in one or more processing steps that add or remove as candidate attribute values strings of one or more words appearing in the textual descriptions associated with items in the database; Patel [0039] In addition to obtaining unstructured text during off-line process 320, that unstructured text may be preprocessed to identify candidate attribute values for use in online process 352 to generate questions. The attribute values may characterize items in database 152; Pantel [0078] an item database may be created ... [by] collecting information from an inventory system or other computer system [see also Pantel [0024], [0075]: each refined query may generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0076] [0091]: iterative processing is completed until an updated result set is narrowed to contain a desired number of items]);
determining a respective percentage of the candidate set possessed by each product characteristic in the set of product characteristics (Pantel [0064] The filtered attribute values 362 are supplied to ranker 370. Ranker 370 selects from among the candidate attribute values 362, one or more values that are likely to be most effective at reducing the result set if used to formulate a question; Pantel [0065] The metric may indicate the degree to which a particular attribute, if used as a qualifier on the results in the set, will restrict the size of the result set); 
selecting, from the set of product characteristics, a characteristic based on the respective percentage and one or more additional factors (Pantel 0067] Ranker 370 orders the filtered attribute values 362 according to how well each is expected to reduce the size of the confusion set. The top ranking attribute value may be used in formulating a question asked to the user; Pantel [0068] In an embodiment in which attribute value questions are binary, the most effective questions will be those that ;
transmitting, to the user device via the graphical interface, an inquiry for a user preference regarding the selected product characteristic (Pantel [0073] Regardless of the specific technique used by ranker 370, the resulting attribute value 372 may be passed to question generator 380. Question generator 380 may generate a question based on attribute values 372 in any suitable way. In the embodiment illustrated, question generator 380 may access a set of templates 382. A template selected from set of templates 382 may then be used to generate a question provided back to users 310 as a query refinement 316; Pantel [0075] Regardless of the manner in which the question is generated, the resulting question may be transmitted back to the user who generated query 314 as query refinement 316 [see also Pantel [0025] [0053] FIG. 3]);
receiving, from the user device via the graphical interface, a response indicating the user preference regarding the selected product characteristic (-3-Application No.: Not yet assignedAttorney Docket No.: 00212-0013-01000Pantel [0075] An answer to that question may be regarded as defining a refined query from the user);
excluding products from the candidate set based on the indicated user preference to obtain a reduced candidate set; and presenting, to the user device, a product listing interface including a recommendation of one or more products from the reduced candidate set in accordance with the user preference (Pantel [0075] The refined query may be the user's initial query qualified to return as a search result only items having an attribute with the value matching the user's response to the question posed as query refinement 316. This refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values. The updated set may then be applied to ranker 370, which may make a further 

While Pantel discloses the presentation of product listing from the reduced candidate set based on search filters, it does not explicitly disclose the presentation of interactive search filters set by the system in accordance with the user preferences.
Somaiya discloses presenting, to the user device, a product listing interface and one or more interactive search filters set by the computer system in accordance with the user preference (Somaiya FIG. 8 [0101]  The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term. In addition, each of the search results are associated with a price, such as prices 806-812; Somaiya [0102] In response to receiving the search query 804, a range of prices 806-812 associated with a subset of the search results for the search query 804 is determined. In some embodiments, this range of prices includes a median price for the search results; Somaiya [0103] While popular price ranges are shown in this example (and subsequent examples) to be displayed in a pop-up window 820, other embodiments may display one or more popular price ranges anywhere else on or over the web page 802 (e.g., above the "Categories" column); Somaiya [0107] In 
One of ordinary skill in the art would have recognized that applying the known technique of Somaiya to Pantel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Somaiya to the teaching of Pantel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate search filters into a product recommendation process. Further, applying interactive search filters set by the system to the displayed results of Pantel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient search experience (Somaiya [0017]).

Claim 22
Continuing from claim 21, Pantel further discloses wherein the selecting the product characteristic selects, from the set of product characteristics, a product characteristic whose respective percentage is closest to 50% (Pantel [0023] an attribute value may be selected based on a degree to which an answer to a question formulated based on the attribute value will narrow the result set (e.g. the attribute value that most nearly reduces the result set by half may be selected); Pantel [0068]-[0071] the filtered attribute value with the lowest score is selected to form the question (i.e. an attribute value n may be a real-valued function ranging from zero to one where zero indicates that n will cut the confusion set in half and one indicates that n will leave the confusion set unchanged [see also Pantel [0086]-[0088]])

Claim 23
Continuing from claim 21, Pantel further discloses wherein at least one product characteristic in the determined set of product characteristics is a value of a product attribute represented as a categorical variable (Pantel [0019], [0039] attribute values characterize items in the database; Pantel [0044] selection of candidate attribute values for each category (e.g. shirts of a particular sleeve length)). 

Claim 24
Continuing from claim 21, Pantel further discloses wherein at least one product characteristic in the determined set of product characteristics is a range of values of a product attribute represented as a quantitative variable (Pantel [0004] values for the attributes may be specified for each item in the database; Pantel [0004] the user may be presented with options on a user interface to limit the search results to only those items having a specific value, or range of values, for an attribute).  See also Somaiya ([0103], [0107]).

Claim 25
Continuing from claim 24, Pantel further discloses wherein the range of values of the product attribute is based on a value of the product attribute (Pantel [0004] values for the attributes may be specified for each item in the database; Pantel [0004] the user may be presented with options on a user interface to limit the search results to only those items having a specific value, or range of values, for an attribute).
While Pantel discloses a range of values for the product attribute, it does not explicitly recite that the range of values are based on a median value.
Somaiya discloses dynamically adjusted results for a search interface.  Somaiya discloses wherein the range of values of the product attribute is based on a median value of the product attribute (Somaiya FIG. 8 [0101] The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term. In addition, each of the search results are associated with a price, such as prices 806-812; Somaiya [0102] In response to receiving the search query 804, a range of prices 806-812 associated with a subset of the search results for the search query 804 is determined. In some embodiments, this range of prices includes a median price for the search results; Somaiya [0103] While popular price ranges are shown in this example (and subsequent examples) to be displayed in a pop-up window 820, other embodiments may display one or more popular 
One of ordinary skill in the art would have recognized that applying the known technique of Somaiya to Pantel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Somaiya to the teaching of Pantel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate search filters into a product recommendation process. Further, applying interactive search filters set based on a median value of the product attribute in the search results of Pantel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient search experience (Somaiya [0017]).

Claim 27
Continuing from claim 21, Pantel further discloses wherein the response indicates that the user preference is an exclusion of products not having the selected product characteristic, and in the excluding products from the candidate set, products that do not have the selected product characteristic are excluded from the candidate set to obtain the reduced candidate set (Pantel [0024] a result to the question may be used to update the set of results generated by the query; Pantel [0075]: an answer to that question may be regarded as defining a refined query from the user and this refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0089]-[0090] based on a response to the question generated at block 532, the result set generated by initially executing the query may be restricted (i.e. items in the result set that are not described in terms matching the attribute value elicited response to the query may be removed from the result set).

Claim 30

 A computer system for determining product recommendations based on user interaction (Pantel [0026]-[0029] FIG. 1; Pantel [0093]-[0094] FIG 6), the computer system comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to perform operations (Pantel [0026]-[0029] FIG. 1; Pantel [0093]-[0094] FIG 6; Pantel [0106], [0110]-[0112]) including: 
initiating a graphical interface enabling a user of a user device to communicate via the graphical interface displayed on the user device, the graphical interface being executed by the computer system (Pantel [0027] Portable computing device 112 may provide a user interface through which user 110 may input a query. That query may be communicated to server 150, which may be programmed to search for and return to computing device 112 information defined by the query. Such a query may be specified in any suitable format and communicated from portable computing device 112 to server 150 in any suitable way. For example, computing device 112 may be equipped with a browser of the type conventionally used to present a user interface to a server based system. User input entered through the browser may be communicated to server 150); 
determining a set of product characteristics represented in a candidate set of products (Pantel [0019] Identifying attribute values characterizing items in the database; Pantel [0020] Identifying useful attribute values may be performed in one or more processing steps that add or remove as candidate attribute values strings of one or more words appearing in the textual descriptions associated with items in the database; Patel [0039] In addition to obtaining unstructured text during off-line process 320, that unstructured text may be preprocessed to identify candidate attribute values for use in online process 352 to generate questions. The attribute values may characterize items in database 152; Pantel [0078] an item database may be created ... [by] collecting information from an inventory system or other computer system [see also see also Pantel [0024], [0075]: each refined query may generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0076] [0091]: iterative processing is completed until an updated result set is narrowed to contain a desired number of items])); 
performing one or more iterations of a preference identification process (Pantel [0076] [0091]: iterative processing; Pantel [0091] when processing at decision block 540 determines that the result set is larger than desired, processing may loop back from decision block 542 block 522; Pantel [0091] processing to identify an attribute value may be repeated, leading to the generation of an additional question at block 532; Pantel [0091] this iterative process of generating questions and restricting the result set may be repeated until the result set is restricted to a desired level [see also Pantel [0024], [0075]: each refined query may generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0076] this process may proceed iteratively, until an updated result set is narrowed to contain a desired number of items) including: 
determining a respective percentage of the candidate set possessed by each product characteristic in the set of product characteristics (Pantel [0064] The filtered attribute values 362 are supplied to ranker 370. Ranker 370 selects from among the candidate attribute values 362, one or more values that are likely to be most effective at reducing the result set if used to formulate a question; Pantel [0065] In some embodiments, the metric may indicate the degree to which a particular attribute, if used as a qualifier on the results in the set, will restrict the size of the result set); 
selecting, from the set of product characteristics, a product characteristic based on the respective percentage and one or more additional factors (Pantel 0067] In the embodiment illustrated, ranker 370 orders the filtered attribute values 362 according to how well each is expected to reduce the size of the confusion set. The top ranking attribute value may be used in formulating a question asked to the user; Pantel [0068] In an embodiment in which attribute value questions are binary, the most effective questions will be those that result in dividing the confusion set in half [see also Pantel [0021] a selected attribute value may be the basis for a question generated to a user in response to an underspecified query; Pantel [0023] an attribute value may be selected based on a degree to which an answer to a question formulated based on the attribute value will narrow the result set (e.g. the attribute value that most nearly reduces the result set by half may be selected); Pantel [0053] a two-step process is used to ; 
transmitting, to the user device via the graphical interface, an inquiry for a user preference regarding the selected product characteristic (Pantel [0073] Regardless of the specific technique used by ranker 370, the resulting attribute value 372 may be passed to question generator 380. Question generator 380 may generate a question based on attribute values 372 in any suitable way. In the embodiment illustrated, question generator 380 may access a set of templates 382. A template selected from set of templates 382 may then be used to generate a question provided back to users 310 as a query refinement 316; Pantel [0075] Regardless of the manner in which the question is generated, the resulting question may be transmitted back to the user who generated query 314 as query refinement 316 [see also Pantel [0025] [0053] FIG. 3]);  -6-Application No.: Not yet assigned Attorney Docket No.: 00212-0013-01000 
receiving, from the user device via the graphical interface, a response indicating the user preference regarding the selected product characteristic(Pantel [0075] An answer to that question may be regarded as defining a refined query from the user); and 
based on the response, reducing a quantity of products in the candidate set and/or adjusting the set of product characteristics; and presenting, to the user device, a product listing interface including a recommendation of one or more products from the reduced candidate set in accordance with at least one user preference received in at least one of the one or more iterations of the preference identification process (Pantel [0075] The refined query may be the user's initial query qualified to return as a search result only items having an attribute with the value matching the user's response to the question posed as query refinement 316. This refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values. The updated set may then be applied to ranker 370, which may make a further selection of an attribute value that is applied to question generator 380. Question generator 380 may then generate a further question, resulting in further query refinement; Patel [0076] This process may proceed iteratively, until an 

While Pantel discloses the presentation of product listing from the reduced candidate set based on search filters, it does not explicitly disclose the presentation of interactive search filters set by the system in accordance with the user preferences.
Somaiya discloses presenting, to the user device, a product listing interface including a recommendation of one or more products from the reduced candidate set and one or more interactive search filters set by the computer system in accordance with at least one user preference received in at least one of the one or more iterations of the preference identification process (Somaiya FIG. 8 [0101]  The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term. In addition, each of the search results are associated with a price, such as prices 806-812; Somaiya [0102] In response to receiving the search query 804, a range of prices 806-812 associated with a subset of the search results for the search query 804 is determined. In some embodiments, this range of prices includes a median price for the search results; Somaiya [0103] While popular price ranges are shown in this example (and subsequent examples) to be displayed in a pop-up 
One of ordinary skill in the art would have recognized that applying the known technique of Somaiya to Pantel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Somaiya to the teaching of Pantel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate search filters into a product recommendation process. Further, applying interactive search filters set by the system to the displayed results of Pantel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient search experience (Somaiya [0017]).

Claim 31
Continuing from claim 30, Pantel further discloses wherein the selecting the product characteristic selects, from the set of product characteristics, a product characteristic whose respective percentage is closest to 50% (Pantel [0023] an attribute value may be selected based on a degree to which an answer to a question formulated based on the attribute value will narrow the result set (e.g. the attribute value that most nearly reduces the result set by half may be selected); Pantel [0068]-[0071] the filtered attribute value with the lowest score is selected to form the question (i.e. an attribute value n may be a real-valued function ranging from zero to one where zero indicates that n will cut the confusion set in half and one indicates that n will leave the confusion set unchanged [see also Pantel [0086]-[0088]])

Claim 32
wherein, in the determining the percentage of the candidate set in at least one of the one or more iterations of the preference identification process, at least one product characteristic in the set of product characteristics is a value of a product attribute represented as a categorical variable (Pantel [0019], [0039] attribute values characterize items in the database; Pantel [0044] selection of candidate attribute values for each category (e.g. shirts of a particular sleeve length)).

Claim 33
Continuing from claim 30, Pantel further discloses wherein, in the determining the percentage of the candidate set in at least one of the one or more iterations of the preference identification process, at least one product characteristic in the set of product characteristics is a range of values of a product attribute represented as a quantitative variable (Pantel [0004] values for the attributes may be specified for each item in the database; Pantel [0004] the user may be presented with options on a user interface to limit the search results to only those items having a specific value, or range of values, for an attribute). See also Somaiya ([0103], [0107]).

Claim 34
Continuing from claim 33, Pantel discloses wherein the range of values of the product attribute is based on a value of the product attribute (Pantel [0004] values for the attributes may be specified for each item in the database; Pantel [0004] the user may be presented with options on a user interface to limit the search results to only those items having a specific value, or range of values, for an attribute).
While Pantel discloses a range of values for the product attribute, it does not explicitly recite that the range of values are based on a median value.
Somaiya discloses dynamically adjusted results for a search interface.  Somaiya discloses wherein the range of values of the product attribute is based on a median value of the product attribute (Somaiya FIG. 8 [0101] The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term. In addition, each of the search results are 
One of ordinary skill in the art would have recognized that applying the known technique of Somaiya to Pantel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Somaiya to the teaching of Pantel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate search filters into a product recommendation process. Further, applying interactive search filters set based on a median value of the product attribute in the search results of Pantel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient search experience (Somaiya [0017]).

Claim 37
Continuing from claim 30, Pantel further discloses wherein the one or more iterations of the preference identification process is a plurality of iterations of the preference identification process, and a different product characteristic is selected in each of the plurality of iterations of the preference identification process (Pantel [0076] [0091]: iterative processing; Pantel [0091] when processing at decision block 540 determines that the result set is larger than desired, processing may loop back from decision block 542 block 522; Pantel [0091] processing to identify an attribute value may be repeated, leading to the generation of an additional question at block 532; Pantel [0091] this iterative process of generating questions and restricting the result set may be repeated until the result set is 

Claim 38
Continuing from claim 37, Pantel further discloses wherein in at least one iteration of the plurality of iterations of the preference identification process (Pantel [0076] [0091]: iterative processing; Pantel [0091] when processing at decision block 540 determines that the result set is larger than desired, processing may loop back from decision block 542 block 522; Pantel [0091] processing to identify an attribute value may be repeated, leading to the generation of an additional question at block 532; Pantel [0091] this iterative process of generating questions and restricting the result set may be repeated until the result set is restricted to a desired level [see also Pantel [0024], [0075]: each refined query may generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0076] this process may proceed iteratively, until an updated result set is narrowed to contain a desired number of items]), 
the response indicates that the user preference is non-exclusive inclusion of products having the selected product characteristic (Pantel [0075] Regardless of the manner in which the question is generated, the resulting question may be transmitted back to the user who generated query 314 as query refinement 316. An answer to that question may be regarded as defining a refined query from the user. The refined query may be the user's initial query qualified to return as a search result only items having an attribute with the value matching the user's response to the question posed as query refinement 316. This refined query may then generate an updated result set; Pantel [0089]-[0090] based on a response to the question generated at block 532, the result set generated by initially executing the query may be restricted (i.e. items in the result set that are not described in terms matching the attribute value elicited response to the query may be removed from the result set)); and
the reducing the quantity of products in the candidate set (Pantel [0064] Ranker 370 selects from among the candidate attribute values 362, one or more values that are likely to be most effective at  and/or adjusting the set of product characteristics includes replacing the selected characteristics with a new characteristic from the set of product characteristics, the new characteristic being an inclusive disjunction of the selected characteristic with one or more characteristics in the set of product characteristics other than the selected characteristic (Pantel [0075] This refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values. The updated set may then be applied to ranker 370, which may make a further selection of an attribute value that is applied to question generator 380. Question generator 380 may then generate a further question, resulting in further query refinement; Pantel [0091] processing to identify an attribute value may be repeated, leading to the generation of an additional question at block 532; Pantel [0091] this iterative process of generating questions and restricting the result set may be repeated until the result set is restricted to a desired level (see also Pantel [0024], [0075]: each refined query may generate an updated result set, resulting in an updated set 362 of filtered attribute values).

Claim 40
A computer system for implementing an artificial-intelligence interactive agent for determining product recommendations based on user interaction (Pantel [0026]-[0029] FIG. 1; Pantel [0093]-[0094] FIG 6), the computer system comprising: 
a memory storing instructions and a database of products; and one or more processors configured to execute the instructions to perform operations (Pantel [0026]-[0029] FIG. 1; Pantel [0093]-[0094] FIG 6; Pantel [0106], [0110]-[0112]) including: 
initiating a graphical interface enabling a user of a user device to communicate via the graphical interface displayed on the user device, the graphical interface being executed by the computer system (Pantel [0027] Portable computing device 112 may provide a user interface through which user 110 may input a query. That query may be communicated to server 150, which may be ; 
transmitting, to the user device via the graphical interface, a request to indicate a type of product desired by a user of the user device (Pantel [0027] As is known in the art, portable computing device 112 may provide a user interface through which user 110 may input a query [see also Pantel [0005] The system may search for items matching the query in a database of items; Pantel [0044] item may be a shirt]); 
receiving, from the user device via the graphical interface, an indication of the type of product desired by the user (Pantel [0027] That query may be communicated to server 150, which may be programmed to search for and return to computing device 112 information defined by the query [see also Pantel [0044] item may be a shirt]); 
determining a candidate set of products, selected from products described in the database, based on the type of product desired (Pantel [0027] Server 150 may be programmed to return to computing device 112 information defined by the query); 
performing a plurality of iterations of a preference identification process (Pantel [0076] [0091]: iterative processing; Pantel [0091] when processing at decision block 540 determines that the result set is larger than desired, processing may loop back from decision block 542 block 522; Pantel [0091] processing to identify an attribute value may be repeated, leading to the generation of an additional question at block 532; Pantel [0091] this iterative process of generating questions and restricting the result set may be repeated until the result set is restricted to a desired level [see also Pantel [0024], [0075]: each refined query may generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0076] this process may proceed iteratively, until an updated result set is narrowed to contain a desired number of items) including:  -10-Application No.: Not yet assigned Attorney Docket No.: 00212-0013-01000 
determining a respective percentage of the candidate set- possessed by each product characteristic in a set of product characteristics (Pantel [0064] The filtered attribute values 362 are supplied to ranker 370. Ranker 370 selects from among the candidate attribute values 362, one or more values that are likely to be most effective at reducing the result set if used to formulate a question; Pantel [0065] In some embodiments, the metric may indicate the degree to which a particular attribute, if used as a qualifier on the results in the set, will restrict the size of the result se);
selecting, from the set of product characteristics, a product characteristic based on the respective percentage and one or more additional factors (Pantel 0067] In the embodiment illustrated, ranker 370 orders the filtered attribute values 362 according to how well each is expected to reduce the size of the confusion set. The top ranking attribute value may be used in formulating a question asked to the user; Pantel [0068] In an embodiment in which attribute value questions are binary, the most effective questions will be those that result in dividing the confusion set in half [see also Pantel [0021] a selected attribute value may be the basis for a question generated to a user in response to an underspecified query; Pantel [0023] an attribute value may be selected based on a degree to which an answer to a question formulated based on the attribute value will narrow the result set (e.g. the attribute value that most nearly reduces the result set by half may be selected; Pantel [0053] a two-step process is used to select an appropriate attribute value: classifier 360 and ranker 370; ); Pantel [0086]-[0088] process of selecting attributes based on determined attribute values; Pantel [0089] the question may be formatted to elicit a response indicating at least one attribute value),
 transmitting, to the user device via the graphical interface, an inquiry for a user preference regarding the selected product characteristic (Pantel [0073] Regardless of the specific technique used by ranker 370, the resulting attribute value 372 may be passed to question generator 380. Question generator 380 may generate a question based on attribute values 372 in any suitable way. In the embodiment illustrated, question generator 380 may access a set of templates 382. A template selected from set of templates 382 may then be used to generate a question provided back to users 310 as a query refinement 316; Pantel [0075] ; 
receiving, from the user device via the graphical interface, a response to the inquiry indicating the user preference regarding the selected product characteristic (Pantel [0075] An answer to that question may be regarded as defining a refined query from the user. The refined query may be the user's initial query qualified to return as a search result only items having an attribute with the value matching the user's response to the question posed as query refinement 316. This refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values. The updated set may then be applied to ranker 370, which may make a further selection of an attribute value that is applied to question generator 380. Question generator 380 may then generate a further question, resulting in further query refinement); and 
based on the response to the inquiry, reducing a quantity of products in the candidate set and/or adjusting the set of product characteristics, wherein the respective selected characteristic is different for each of the plurality of iterations of the preference identification process, and at least one of the plurality of iterations reduces the quantity of products in the candidate set (Pantel [0075] The refined query may be the user's initial query qualified to return as a search result only items having an attribute with the value matching the user's response to the question posed as query refinement 316. This refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values. The updated set may then be applied to ranker 370, which may make a further selection of an attribute value that is applied to question generator 380. Question generator 380 may then generate a further question, resulting in further query refinement; Patel [0076] This process may proceed iteratively, until an updated result set is narrowed to contain a desired number of items. The desired number of items may be determined in any suitable way. In some embodiments, the processing may proceed iteratively until a single item remains in the result set. In other embodiments, processing may proceed until the result set ; and 
transmitting, to the user device, a web page including a product listing interface, the product listing interface including a list of one or more products from the reduced candidate set in accordance with at least one user preference received in at least one of the one or more iterations of the preference identification process (Patel [0076] The result set, for example, may be reduced until the number of items in the result set may be conveniently displayed on the computing device; Pantel [0091] when it is determined that the result set has been suitably restricted, the result set may be output to the user who submitted query 510 or any other suitable processing may be performed with the result set).

Pantel discloses a request for a product, and the display of a product type, which likely discloses the request for a product type. 
Somaiya more explicitly discloses transmitting, to the user device via the graphical interface, a request to indicate a type of product desired by a user of the user device (Somaiya FIG. 8 [0101] a query for digital cameras); receiving, from the user device via the graphical interface, an indication of the type of product desired by the user (Somaiya FIG. 8 [0101] a query for digital cameras); determining a candidate set of products, selected from products described in the database, based on the type of product desired (Somaiya FIG. 8 [0101] The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term).


While Pantel discloses the presentation of product listing from the reduced candidate set based on search filters, it does not explicitly disclose the presentation of interactive search filters set by the system in accordance with the user preferences.
Somaiya discloses transmitting, to the user device, a web page including a product listing interface, the product listing interface including a list of one or more products from the reduced candidate set and one or more interactive search filters set by the computer system in accordance with at least one user preference received in at least one of the one or more iterations of the preference identification process (Somaiya FIG. 8 [0101] The displayed search results include listings matching the term "digital cameras," including listings that match variations of that term. In addition, each of the search results are associated with a price, such as prices 806-812; Somaiya [0102] In response to receiving the search query 804, a range of prices 806-812 associated with a subset of the search results for the search query 804 is determined. In some embodiments, this range of prices includes a median price for the search results; Somaiya [0103] While popular price ranges are shown in this example (and subsequent examples) to be displayed in a pop-up window 820, other embodiments may display one or more popular price ranges anywhere else on or over the web page 802 (e.g., above the "Categories" column); Somaiya [0107] In some embodiments, after the price points have been associated with a corresponding search query, and the price quantiles have been determined, the display engine 522 of FIG. 5B causes the display of a web page or other electronic document having one or more price ranges corresponding to the determined price quantiles and associated with the received search query).
.

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantel et al. (U.S. Publication No. 2014/0282704 A1) in view of Somaiya et al. (U.S. Pub. No. 2016/0048897 A1) and further in view of Eshun (U.S. Pub. No. 2018/0012280 A1).

Claim 26
Continuing from claim 21, Patel further discloses activities prior to the determining the set of product characteristics (Patel [0018]-[0020] In some embodiments, the database may be constructed using textual descriptions about items. Those textual descriptions may be unstructured and may even be harvested from text generated for reasons other than constructing the search system. For example, if the system is to provide data about products for sale, the descriptions may be based on user evaluations of the products or postings on a social networking site. Accordingly, these and other crowd sourcing techniques may be used to construct the database.), but does not disclose the determination of user location in the determination of the set of product characteristic or the selection of products from inventories within a specified geographical distance.
Eshun discloses determining a location of the user; and determining the candidate set of products, selected from products described in a database, that are in inventories within a specified geographical distance from the location of the user (Eshun [0019] Electronic user device 120 … can be configured to be utilized by users to generate inventory search requests ("requests") that correspond to inventory inquiries for one or more inventory items located at brick-and-mortar retail entities 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include location-based product determinations, as taught by Eshun, in the recommendation process of Pantel and Somaiya, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to facilitate purchase opportunities (Eshun, abstract).

Claim 35
Continuing from claim 30, Patel further discloses activities prior to the determining the set of product characteristics (Patel [0018]-[0020] In some embodiments, the database may be constructed using textual descriptions about items. Those textual descriptions may be unstructured and may even be harvested from text generated for reasons other than constructing the search system. For example, if the system is to provide data about products for sale, the descriptions may be based on user evaluations of the products or postings on a social networking site. Accordingly, these and other crowd sourcing techniques may be used to construct the database.), but does not disclose the determination of user location in the determination of the set of product characteristic or the selection of products from inventories within a specified geographical distance.
determining a location of the user; and determining the candidate set of products, selected from products described in a database, that are in inventories within a specified geographical distance from the location of the user (Eshun [0019] Electronic user device 120 … can be configured to be utilized by users to generate inventory search requests ("requests") that correspond to inventory inquiries for one or more inventory items located at brick-and-mortar retail entities (e.g., a gallon of organic whole milk); Eshun [0020] Requests can include information that corresponds to descriptive characteristics of the sought after inventory items (e.g., itemID, price, preferred price range, product features, manufacturerID, merchantID, preferred distance from the user, similar descriptive information, or a combination of two or more thereof); Eshun [0033] Requests may also include a threshold search distance relative to a particular location (e.g., location of the electronic user device 120 or a user-defined location/distance) within which to search for brick-and-mortar retail entities associated with electronic user devices 130 having the one or more inventory items disclosed in the request; Eshun [0020] confirm that the location of the brick-and-mortar retail entity is positioned within the threshold search distance).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include location-based product determinations, as taught by Eshun, in the recommendation process of Pantel and Somaiya, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to facilitate purchase opportunities (Eshun, abstract).

Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantel et al. (U.S. Publication No. 2014/0282704 A1) in view of Somaiya et al. (U.S. Pub. No. 2016/0048897 A1) and further in view of Martin (U.S. Pub. No. 2015/0026155 A1).

Claim 28
wherein the response indicates that the user preference is an exclusion of products, and in the excluding products from the candidate set, products are excluded from the candidate set to obtain the reduced candidate set (Pantel [0024] a result to the question may be used to update the set of results generated by the query; Pantel [0075]-[0076]: an answer to that question may be regarded as defining a refined query from the user and this refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0089]-[0090] based on a response to the question generated at block 532, the result set generated by initially executing the query may be restricted (i.e. items in the result set that are not described in terms matching the attribute value elicited response to the query may be removed from the result set), but does not necessarily disclose that the user preference may be for exclusion of products having the selected product characteristic.
Martin discloses methods and systems for generating search results.  Martin discloses wherein the response indicates that the user preference is an exclusion of products having the selected product characteristic, and in the excluding products from the candidate set, products that have the selected product characteristic are excluded from the candidate set to obtain the reduced candidate set (Martin [0058] items with characteristics that match the filter will be excluded from the search result list)
Pantel, Somaiya and Martin each recite the exclusion of products from a data set based on a selected feature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further define user selection preferences, as taught by Martin, in the system of Pantel and Somaiya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 36
Continuing from claim 30, Pantel discloses the one or more iterations of the preference identification process (Pantel [0076] [0091]: iterative processing; Pantel [0091] when processing at , the response indicates that the user preference is an exclusion of products not having the selected product characteristic, and the reducing the quantity of products in the candidate set and/or adjusting the set of product characteristics includes excluding products from the candidate set, based on the exclusion indicated by the response (Pantel [0024] a result to the question may be used to update the set of results generated by the query; Pantel [0075]: an answer to that question may be regarded as defining a refined query from the user and this refined query may then generate an updated result set, which may in turn be provided to classifier 360, resulting in an updated set 362 of filtered attribute values; Pantel [0089]-[0090] based on a response to the question generated at block 532, the result set generated by initially executing the query may be restricted (i.e. items in the result set that are not described in terms matching the attribute value elicited response to the query may be removed from the result set).
While Martin discloses the exclusion of products not having the selected characteristic, it does not disclose a response that indicates exclusion of products having the selected product characteristic.
Martin discloses methods and systems for generating search results.  Martin discloses wherein the response indicates that the user preference is an exclusion of products having the selected product characteristic or of products not having the selected product characteristic, and-8-Application No.: Not yet assigned Attorney Docket No.: 00212-0013-01000the reducing the quantity of products in the candidate set and/or adjusting the set of product characteristics includes excluding products from the candidate set, based on the exclusion indicated by the response (Martin [0026] A binary type of refinement may be utilized. For example, a search for golf clubs may return right-handed golf clubs, left-handed golf clubs, new golf clubs, used golf clubs, and the like. The consumer (user) may select four item listings that may be full, right-handed golf 
Pantel, Somaiya and Martin each recite the exclusion of products from a data set based on a selected feature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further define user selection preferences, as taught by Martin, in the system of Pantel and Somaiya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantel et al. (U.S. Publication No. 2014/0282704 A1) in view of Somaiya et al. (U.S. Pub. No. 2016/0048897 A1) and further in view of Pratt et al. (U.S. Publication No. 2010/0299190 A1).

Claim 29
Continuing from claim 21, Patel discloses a product with product characteristics (Patel [0044]), but does not disclose that the product is a vehicle or that the characteristics are vehicle characteristics.
Pratt discloses an automotive marketplace system. Pratt discloses wherein the product is a vehicle (Pratt [0032]), and wherein at least a portion of the product characteristics in the set of product -5-Application No.: Not yet assigned Attorney Docket No.: 00212-0013-01000characteristics includes a value for a vehicle attribute that is indicative of body style, exterior color, interior color, number of doors, vehicle condition, engine types, transmission type, fuel type, mileage, price, year, or fuel economy (Pratt [0055] Search terms can be auto-generated using standard keywords defining vehicle make, model, geographic area and other modifiers such as configuration parameters (including, but not limited to, year, exterior color, interior color, standard equipment, optional equipment, original MSRP pricing for the base vehicle and optional equipment, 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the vehicle and vehicle characteristics of Pratt for the product and product characteristics of Pantel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
One of ordinary skill in the art would have been motivated to do so because in light of the problems in the prior art, what is needed is an automotive market place system that enables a purchaser to make an efficient and informed purchase decision, that provides a comprehensive vehicle inventory search and retrieval system, and that provides a vehicle search engine which allows for searches of non-conforming parameters (Pratt [0010]).


Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantel et al. (U.S. Publication No. 2014/0282704 A1) in view of Somaiya et al. (U.S. Pub. No. 2016/0048897 A1) and further in view of Stolze et al. (U.S. Pub. No. 2002/0004764 A1).

Claim 39
Continuing from claim 37. Pantel further discloses wherein in at least one iteration of the plurality of iterations of the preference identification process, -9-Application No.: Not yet assigned Attorney Docket No.: 00212-0013-01000the response indicates the user preference, and the reducing the quantity of products in the candidate set and/or adjusting the set of product characteristics includes removing the selected product characteristic from the set of product characteristics (Pantel [0024] a result to the question may be used to update the set of results generated by the query; Pantel [0075]: an answer to that question may be regarded as defining a refined query from the user and this refined query may then generate an updated result set, which may in turn be 
While Pantel discloses the selection of a user preference (see above) and the categorical classification of variables as useful or not useful (Pantel [0054], [0058], [0063]), it does not explicitly disclose that the user preference is that the selected characteristic is not determinative.
 	Stolze discloses an electronic product catalog system. Stolze more clearly discloses that the user preference is that the selected characteristic is not determinative (Stolze [0096] the user display gives the user the option to skip a particular question. In the latter case, the feature-based engine will supply a predefined "Answer Skipped" message to the interview component in place of the normal user answer, and the QA planner can simply proceed as usual).
Pantel, Somaiya and Stolze each recite the exclusion of products from a data set based on a selected feature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further define user selection preferences, as taught by Stolze, in the system of Pantel and Somaiya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freedman et al. (U.S. Publication No. 2007/0198470 A1), disclosing a method of reducing search space complexity using suggested search term with display of an associated reduction factor.
O’Malley (U.S. Pub. No. 2015/0170238 A1), disclosing filtering products based on user location ([0027], [0084]).
Guy Gerson-Golan et al. (U.S. Pub. No. 2019/0294714 A1), disclosing partitioning data sets based on median values when processing queries.
Kritika et al. (U.S. Pub. No. 2019/0236186 A1), disclosing identification of a midpoint over a distribution of variables ([0050]-[0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625